UNPUBLISHED ORDER
                     Not to be cited per Circuit Rule 53


              United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604
                      Submitted October 28, 2005
                        Decided October 28, 2005

                                  Before

               Hon. JOHN L. COFFEY, Circuit Judge

               Hon. FRAHK H. EASTERBROOK, Circuit Judge

               Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                       Appeal from the United
      Plaintiff-Appellee,                       States District Court
                                                for the Western
No. 04-3733                  v.                 District of Wisconsin.

CURTIS A. KING,                                 No. 04 CR 78
      Defendant-Appellant.                      John C. Shabaz, Judge.




                                  Order

     The defendant's sentence was enhanced because of a prior
conviction. His sole contention on appeal is that this
conviction had to be alleged in the indictment and proved to a
jury's satisfaction. He concedes that Almendarez-Torres v.
United States, 523 U.S. 224 (1998), rejected this precise
contention but contends that Almendarez-Torres is no longer good
law. This argument is not one that we are free to entertain,
however; only the Supreme Court can decide when one of its
decisions will be overruled. The Justices continue to recite the
Almendarez-Torres limitation on the approach adopted by Apprendi
v. New Jersey, 530 U.S. 466 (2000). See United States v. Booker,
125 S. Ct. 738, 756 (2005): "Any fact (other than a prior
conviction) which is necessary to support a sentence exceeding
the maximum authorized by the facts established by a plea of
guilty or a guilty verdict must be admitted by the defendant or
No. 04-3733                                           Page 2


proved to a jury beyond a reasonable doubt." (Emphasis added.)
Defendant's counsel therefore raises the contention only to
preserve it for presentation to the Supreme Court. That task has
been accomplished, and we send the case on its way.

                                                       Affirmed